Title: To George Washington from Clement Biddle, 2 January 1787
From: Biddle, Clement
To: Washington, George



Mount Vernon Jany 2d 1787

I have before me your esteemed favour of 5th ultimo—It is necessary that the Certificate remaining here to draw Interest

which will be pd every 6 months very near to the day it is due yet the Principal will only sell for 6/ in the Pound—Mr Haines has promised me fifty Bushels of the best Spring Barley for seed without any Engagements on your part for the Produce & I have also bespoke the Red Cloverseed & can have both ready in a few hours warning but our River has been shut up for four Weeks past and tho’ there is an appearance of a temporary Opening from the Present Thaw, I cannot find on an inquiry I have just made along the Wharves that there is any Vessel for Potowmack but as there will Certainly be one on the Breaking up of the Ice in February you may depend on the Barley & Seed being Shipped by the first Opportunity—it will [be] time enough to send the money when I shall ascertain the Cost of these Articles. I have made Enquiry of Several for the Jerusalem Artichoke but can find but one person (Jos: James) who knows it he says that he thinks he may find some persons who have Cultivated them & if he can will try to get them—he says they are the same as what we call the Hoppiny which grows in the Woods and are often rooted up by our hogs. &ca

C.B.

